                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    STATE OF WASHINGTON,                               CASE NO. C17-1925-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    MATHESON FLIGHT EXTENDERS, INC.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   dispositive motions deadline (Dkt. No. 39). The motion is GRANTED. The dispositive motions
19   deadline is EXTENDED to August 15, 2019. All other deadlines remain in place.
20          DATED this 2nd day of August 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C17-1925-JCC
     PAGE - 1
